COLEMAN, J.
-The defendant was convicted of the offense of night-walking. A night-walker has been defined to be one who has a habit of being abroad at night for the purpose of committing some crime, of disturbing the peace, or doing some wrongful or wicked act-. Night-walking, at- common law, is a common nuisance. — 1 Bishop Cr. Law, (7th Ed.) § 502, and note. Night-walkers are persons who stroll the streets at night for immoral purposes, or, as charged in the indictment,, “for the unlawful purpose of picking up men for lewd intercourse and are indictable at common law.- — 2 Whart. Cr. Law, § 1416. Persons who eaves-drop men’s houses, “to hearken after discourse, and thereupon to frame slanderous and mischievous tales, to cast men’s gates, carts, and the like,” are night-walkers.— Thomas v. State, 55 Ala. 260. The expectation of gain is not an essential ingredient to constitute the offense of “night-walking,” and the refusal of the trial court to give a charge which asserted this proposition, was correct.
The evidence fully warranted the charges given at the request of 'the solicitor. The sufficiency of the evidence was a question for the jury.
Affirmed.